FILED
                            NOT FOR PUBLICATION
                                                                           DEC 28 2015
                    UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


RICARDO RUVALCABA-ORTIZ,                        No. 12-73535

              Petitioner,                       Agency No. A088-735-099

 v.
                                                MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted December 7, 2015**
                                Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and GLEASON,*** District
Judge.

      Ricardo Ruvalcaba-Ortiz, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Sharon L. Gleason, District Judge for the U.S. District
Court for the District of Alaska, sitting by designation.
from an immigration judge’s decision finding him inadmissible and ineligible for

cancellation of removal, asylum, and protection under the Convention Against

Torture (“CAT”). We dismiss in part and deny in part the petition for review.

      Ruvalcaba-Ortiz concedes he is inadmissible because he was never lawfully

admitted to the United States. We lack jurisdiction under 8 U.S.C. §

1252(a)(2)(B)(i) to review the BIA’s discretionary decision to deny Ruvalcaba-

Ortiz’s application for cancellation of removal and therefore dismiss that part of his

petition.1 We deny the petition as to Ruvalcaba-Ortiz’s untimely asylum claim

because the Board’s decision that the asylum application was untimely was

supported by substantial evidence. Al Ramahi v. Holder, 725 F.3d 1133, 1138 (9th

Cir. 2013) (“We review the BIA’s determination for substantial evidence and will

uphold its decision if it ‘is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.’ We may reverse the BIA only

‘when the evidence in the record compels a reasonable factfinder to conclude that



      1
       The BIA found Ruvalcaba-Ortiz precluded from cancellation of removal
because he “had not established that his qualifying relatives would suffer exceptional
and extremely unusual hardship should he be removed to Mexico.” Because
Ruvalcaba-Ortiz conceded inadmissiblity for being present without being admitted or
paroled and we do not have jurisdiction to review the hardship determination, we do
not reach Ruvalcaba-Ortiz’s argument to this court that his conviction for falsely
claiming U.S. citizenship does not render him inadmissible or ineligible for
cancellation of removal.

                                           2
                                                                          the [BIA’s]

decision is incorrect.’” (alteration in original) (quoting Singh v. Holder, 656 F.3d

1047, 1051-52, 1056 (9th Cir. 2011))). Ruvalcaba-Ortiz waived any appeal of the

Board’s decision regarding withholding of removal and CAT relief because he

failed to adequately raise them in his brief, so we deny the petition with respect to

those claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259–60 (9th Cir.

1996). In any event, the Board’s denial of withholding of removal and CAT relief

was supported by substantial evidence. Al Ramahi, 725 F.3d at 1138.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                           3